Case 0:20-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                CASE NO. _____________________________________________


  OSER VENTURES INC.,
  a Florida corporation,

                Plaintiff,

  v.

  WAYNE R. HIERSEMAN,
  Individually and as trustee of the
  WAYNE R. HIERSEMAN LIVING TRUST,
  and WAYNE R. HIERSEMAN LIVING TRUST,
  a Trust

              Defendants.
  __________________________________/


                                          COMPLAINT

         Plaintiff, OSER VENTURES INC., a Florida corporation, sues Defendants, WAYNE R.

  HIERSEMAN, as an individual and as trustee of the WAYNE R. HIERSEMAN LIVING TRUST,

  and the WAYNE R. HIERSEMAN LIVING TRUST, a trust and states:

         1.     This is an action for re-establishment of lost promissory notes and breach of those

  promissory notes.

                                            PARTIES

         2.     Plaintiff, OSER VENTURES INC. (“Oser”) is a Florida corporation, with its

  principal place of business in Broward County, Florida.

         3.     Defendant, WAYNE R. HIERSEMAN (“Hierseman”), is an individual residing in

  Scott County, Iowa.




                                                 1
Case 0:20-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 8



         4.      Upon information and belief, Hierseman serves as trustee of the Defendant

  WAYNE R. HIERSEMAN LIVING TRUST (“Hierseman Trust”).

         5.      Upon information and belief, the Hierseman Trust is a trust made and governed by

  the laws of the State of Iowa.

                                       JURISDICTION AND VENUE

         6.      The United States District Court for the Southern District of Florida has jurisdiction

  over this case pursuant to 28 U.S.C. § 1332(a)(1) because the matter in controversy exceeds the

  sum of $75,000, exclusive of interest and costs, and is between citizens of different states.

         7.      Venue is proper in the United States District Court for the Southern District of

  Florida pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions

  giving rise to the claim occurred in Broward County, which is within the Southern District of

  Florida.

         8.      The non-resident Defendants subjected themselves to the jurisdiction of courts in

  the State of Florida pursuant to Fla. Stat. § 48.193 because the Defendants, individually, as a trustee

  and as a trust entity, operate, conduct, engage in, and otherwise carry out business or business

  ventures in Florida, thus establishing jurisdiction under §48.193(1)(a)(1), Fla. Stat. and the

  Defendants breached a contract to be performed in Broward County, Florida, thus establishing

  jurisdiction under Fla. Stat. §48.193(1)(a)(7).

         9.      All conditions precedent to the bringing of this action have been performed, have

  occurred, or have been waived.

                                    GENERAL ALLEGATIONS

         10.     On or about October 11, 2013, Hierseman, individually and as trustee of the

  Hierseman Trust, executed a subscription agreement for the purchase of Oser Ventures Inc. Series




                                                    2
Case 0:20-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 8



  A Preferred Shares for the total purchase price of Nine Hundred Fifty Thousand Dollars

  ($950,000). A copy of the Subscription Agreement is attached hereto and made a part hereof as

  Exhibit “1”.

         11.        On the same day, Hierseman and the Hierseman Trust made five (5) payments to

  Oser of One Hundred Thousand Dollars ($100,000.00) each, by means of five (5) separate checks

  with consecutive numbers.

         12.        For the remaining payment, Hierseman and the Hierseman Trust executed and

  delivered a promissory note to Oser for Four Hundred Fifty Thousand Dollars ($450,000.00) (the

  First Note”).

         13.        Pursuant to the terms of the First Note, payment was to be made at 4 West Las Olas

  Boulevard, Suite 201, Fort Lauderdale, Florida 33301.

         14.        On or about June 30, 2014, Hierseman made a second purchase of Oser Ventures

  Inc. Series A Preferred Shares for a total amount of Six Hundred Seventy-Five Thousand Dollars

  ($675,000.00). A copy of the Share Purchase Agreement is attached hereto and made a part hereof

  as Exhibit “2”.

         15.        On the same day, Hierseman made a single payment to Oser of One Hundred

  Thousand Dollars ($100,000.00) by check.

         16.        For the remaining balance, Hierseman executed and delivered a promissory note to

  Oser for Five Hundred Seventy-Five Thousand Dollars ($575,000.00) (the “Second Note”).

         17.        Upon execution of the Second Note, Hierseman’s ownership of Oser Ventures Inc.

  Series A Preferred Shares were combined and all payments remitted were to be applied to the

  payment of principal due on both the First Note and Second Note (collectively the “Notes”).




                                                    3
Case 0:20-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 8



         18.     On June 10, 2015 Hierseman and the Hierseman Trust made a payment of Fifty

  Thousand Dollars ($50,000.00) to Oser.

         19.     On June 28, 2015 Hierseman and the Hierseman Trust made a payment of Fifty

  Thousand Dollars ($50,000.00) to Oser.

         20.     On June 26, 2015, Hierseman and the Hierseman Trust made a payment of Fifty

  Thousand Dollars ($50,000.00) to Oser.

         21.     On July 3, 2015 Hierseman and the Hierseman Trust made a payment of Fifty

  Thousand Dollars ($50,000.00) to Oser.

         22.     On July 17, 2015, Hierseman and the Hierseman Trust made a payment of Fifty

  Thousand Dollars ($50,000.00) to Oser.

         23.     On July 25, 2015, Hierseman and the Hierseman Trust made a payment of Forty

  Thousand Dollars ($40,000.00) to Oser.

         24.     On August 7, 2015, Hierseman and the Hierseman Trust made a payment of Forty-

  Five Thousand Dollars ($45,000.00) to Oser.

         25.     Hierseman and the Hierseman Trust failed to remit any payment to Oser since the

  last payment made in August 2015.

         26.     The current outstanding principal balance due on the Notes is Six Hundred Ninety

  Thousand Dollars ($690,000.00).

                          COUNT I – RE-ESTABLISHMENT OF LOST
                           OCTOBER 11, 2013 PROMISSORY NOTE

         27.     Plaintiff, Oser, repeats and realleges the allegations contained in Paragraphs 1 - 26

  of the Complaint as if set forth fully herein.

         28.     This is an action to re-establish a promissory note under Section 71.011 of the

  Florida Statutes.



                                                   4
Case 0:20-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 8



         29.     On or about October 11, 2013, Hierseman and the Hierseman Trust executed and

  delivered the First Note, payable to Oser, in the amount of Four Hundred Fifty Thousand Dollars

  ($450,000.00), interest free, together with the Subscription Agreement attached hereto and made

  a part hereof as Exhibit “1”.

         30.     The executed original First Note was received by Oser at the inception of the loan

  and, while in Oser’s custody, the First Note was lost or destroyed under unknown circumstances,

  as further detailed in the attached Affidavit of Roland Breton, attached hereto and made a part

  hereof as Exhibit “3” (the “Breton Affidavit”).

         31.     Oser knows of no parties except the Defendants who are interested in the re-

  establishment of the First Note.

         WHEREFORE, Plaintiff, Oser Ventures Inc., respectfully requests this Court enter

  judgment re-establishing the First Note as outlined above and further described in the attached

  Breton Affidavit, and for such other and further relief as this Court may deem just and proper.

                          COUNT II – RE-ESTABLISHMENT OF LOST
                             JUNE 27, 2014 PROMISSORY NOTE

         32.     Plaintiff, Oser, repeats and realleges the allegations contained in Paragraphs 1 - 26

 of the Complaint as if set forth fully herein.

         33.     This is an action to re-establish a promissory note under Section 71.011 of the

  Florida Statutes.

         34.     On or about June 30, 2014, Hierseman executed and delivered the Second Note,

  payable to Oser, for Five Hundred Seventy-Five Thousand Dollars ($575,000.00), interest free,

  together with the Share Purchase Agreement attached hereto and made a part hereof as Exhibit

  “2”.




                                                    5
Case 0:20-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 8



         35.        The executed original Second Note was received by Oser at the inception of the

  loan and, while in Oser’s custody, the Second Note was lost or destroyed under unknown

  circumstances as further detailed in the Breton Affidavit, attached hereto and made a part hereof

  as Exhibit “3.”

         36.        Oser knowns of no parties except the Defendant who are interested in the re-

  establishment of the Second Note.

         WHEREFORE, Plaintiff, Oser Ventures Inc., respectfully requests this Court to enter a

  judgment re-establishing the Second Note as outlined above and further described in the attached

  Breton Affidavit, and for such other and further relief as this Court may deem just and proper.

            COUNT III – BREACH OF OCTOBER 11, 2013 PROMISSORY NOTE

         37.        Plaintiff, Oser, repeats and realleges the allegations contained in Paragraphs 1 - 26

  of the Complaint as if set forth fully herein.

         38.        On or about October 11, 2013, Hierseman and the Hierseman Trust executed and

  delivered the First Note payable to Oser in the amount of Four Hundred Fifty Thousand Dollars

  ($450,000.00), to Oser.

         39.        Oser owns the First Note.

         40.        The last payment made by Hierseman and the Hierseman Trust on the First Note

  was on August 7, 2015.

         41.        To date, Hierseman and the Hierseman Trust failed to remit payment since the last

  payment in August 2015.

         42.        The First Note is due and payable.




                                                      6
Case 0:20-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 8



            WHEREFORE, Plaintiff, Oser Ventures Inc., demands judgment in its favor for damages,

  costs, post-judgment interest, and such other and further relief as this Court may deem just and

  proper.

                  COUNT IV – BREACH OF JUNE 30, 2014 PROMISSORY NOTE

            43.    Plaintiff, Oser, repeats and realleges the allegations contained in Paragraphs 1 - 26

  of the Complaint as if set forth fully herein.

            44.    On or about June 30, 2014, Hierseman executed and delivered the Second Note

  payable to Oser in the amount of Five Hundred Seventy-Five Thousand Dollars ($575,000.00), to

  Oser.

            45.    Oser owns the Note.

            46.    The last payment made on the Second Note by Hierseman and the Hierseman Trust

  was on August 7, 2015.

            47.    Hierseman and the Hierseman Trust failed to remit payment since the last

  payment in August 2015.

            48.    The Second Note is due and payable.

            WHEREFORE, Plaintiff, Oser Ventures Inc., demands judgment in its favor for damages,

  costs, post-judgment interest, and such other and further relief as this Court may deem just and

  proper.




                                                     7
Case 0:20-cv-61442-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 8



                                     BROWN ROBERT, LLP
                                     Attorneys for Plaintiff Oser Ventures, Inc.
                                     150 North Federal Highway, Suite 200
                                     Fort Lauderdale, FL 33301
                                     Telephone: (954) 832-9400
                                     Facsimile: (954) 832-9430



                                            /s/ Connis O. Brown, III
                                     By: _______________________________
                                            Connis O. Brown, III
                                            Florida Bar No. 641960
                                            Seth P. Robert
                                            Florida Bar No. 145696




                                        8
